DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1-3, 5-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10797232 as shown in the rejection below.
For the above mentioned reasons, the rejection is deemed proper and considered final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9, 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10797232. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Claim 1-2 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 2, Claim 4 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 3, Claim 4 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 5, Claims 1-3 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 6, Claim 3 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 7, Claim 7 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 8, Claim 17 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 9, Claim 17 and 19 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 11, Claim 17-20 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 12, Claim 18 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 13, Claim 20 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 14, Claim 17 and 19 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 15, Claim 9 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 16, Claim 9 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 17, Claim 10 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 18, Claim 9 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 19, Claim 14 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 20, Claim 12 and 13 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 21, Claim 6 of U.S. Patent No. 10797232 discloses the entire claimed invention.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10797232 in view of Zhu et al (US 2010/0315863; hereinafter Zhu).
Regarding claim 10, Claim 17 of U.S. Patent No. 10797232 does not expressly disclose a bottom electrode layer;
a seed layer disposed on the bottom electrode layer;
a reference layer disposed on the seed layer;
a tunnel barrier layer disposed on the reference layer, and
wherein the free layer and the plurality of metal oxide islands are disposed over the tunnel barrier layer.
In the same field of endeavor, Fig 2 of Zhu discloses a bottom electrode layer (202; Fig 2; ¶ [0023]);
a seed layer (204; Fig 2; ¶ [0026]) disposed on the bottom electrode layer;
a reference layer (212; Fig 2; ¶ [0023]);
a tunnel barrier layer (214; Fig 2; ¶ [0023]) disposed on the reference layer (212; Fig 2; ¶ [0023]); and
wherein a free layer (216; Fig 2; ¶ [0023]) and a plurality of metal oxide islands (224; Fig 2; ¶ [0024]) are disposed over the tunnel barrier layer (214; Fig 2; ¶ [0023]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a bottom electrode layer; a seed layer disposed on the bottom electrode layer; a reference layer disposed on the seed layer; a tunnel barrier layer disposed on the reference layer, and wherein the free layer and the plurality of metal oxide islands are disposed over the tunnel barrier layer as taught by Zhu as it helps in reducing a critical switching current density by reducing an effective damping constant of a free layer as compared to MTJ devices (¶ [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al (US 2014/0145792)
Valet (US 7088609)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895